Dissenting Opinion by
Hoffman, J.:
On April 5, 1968, appellant was sentenced to imprisonment for not less than 1 y2 nor more than 6 years.
Just before imposing sentence, the court said:
“While I am not taking into account the charges that are presently lodged against them (the defend*249ants), I can’t close my eyes to the fact that there are outstanding charges.” (N.T. 17)
The ambiguity of this statement is apparent. Inferentially, there is reason to believe that the court did give some weight to the outstanding indictments. This was clearly error.
Accordingly, I would remand this case to the court below for resentencing.